 
 
I 
111th CONGRESS 1st Session 
H. R. 1582 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. LaTourette (for himself, Mr. McCotter, Mr. Austria, Ms. Foxx, Mr. Upton, Mr. Cole, Mr. Sessions, Mr. Fortenberry, Mr. LoBiondo, Mr. Simpson, Mr. Rogers of Michigan, Mr. Dent, Mr. Ehlers, Mr. Burton of Indiana, Mr. Lincoln Diaz-Balart of Florida, Mr. Tiberi, Mr. Latham, Mr. Marchant, Mr. Turner, Mr. Rooney, Mr. Reichert, Mr. Roe of Tennessee, Mr. Nunes, Mr. Rogers of Kentucky, Mr. Moran of Kansas, Mr. Goodlatte, Mr. Hastings of Washington, Mr. McHugh, Mr. Broun of Georgia, Mrs. Bono Mack, Mr. Luetkemeyer, and Mr. Akin) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Emergency Economic Stabilization Act of 2008 to strike a provision included in a recent amendment of such Act. 
 
 
1.Short titleThis Act may be cited as the Executive Bonus Repeal Act. 
2.Repeal of provision 
(a)In generalSection 111(b)(3)(D) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5221(b)(3)(D)) is amended by striking clause (iii). 
(b)Effective dateSection 111 of the Emergency Economic Stabilization Act of 2008 shall apply on and after the date of the enactment of the American Recovery and Reinvestment Act of 2009 as if the clause struck by subsection (a) of this section had not been included in the amendment of such section 111 by section 7001 of the American Recovery and Reinvestment Act of 2009. 
 
